         Case 1:19-cv-04466-LMM Document 44 Filed 02/14/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DmSION


TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR., KEVIN JACOBS and FEIONA
DUPREE, individually and on behalf
of all others similarly situated,

        Plaintiffs,
                                                     OVIL ACTION NO.
                                                      l:l9-CV-4466-LMM
V.




 PUBLIX SUPERMARKETS, INC.,

        Defendant.

                                       ORDER

        This case comes before the Court on Plaintiffs' Amended Motion for Leave

to File a Response to Defendant's Motion to Dismiss [37]. After due

consideration, the Court enters the following Order:

     I. BACKGROUND

        Plaintiffs ask the Court for leave to file an out-of-time response to

Defendant Publix Supermarkets, Inc.'s ("Publix") Motion to Dismiss. Publix

moved to dismiss Plaintiffs' claims on December 6, 2019. Dkt. No. [29]. The

parties agreed that Publix would not oppose Plaintiffs' request for a two-week

extension on its response deadline. Dkt. No. [38] at i. The Court agreed to the

extension and set the new response deadline to Friday, January 3, 2020. Dkt. No.


[34].
        Case 1:19-cv-04466-LMM Document 44 Filed 02/14/20 Page 2 of 3




      Plaintiffs did not file their response until January 6, 2020, the business day

after it was due and the day Publix's Motion to Dismiss was submitted to the

Court. Dkt. No. [35]. Plaintiffs' counsel Mr. Foley called Publix's counsel the next

day, January 7, and explained that his co-counsel Mr. Lizana had been unable to

file the response due to a family medical emergency. Plaintiffs filed this Motion

for Leave to File on January 10, 2020, Dkt. No. [36], and an Amended Motion for

Leave on January 13, 2.010. Dkt. No. [37]. Plaintiffs argue that since they filed a

response on the business day after their response was due, "there was no

substantial delay in responding and [Publix] will not be prejudiced by the

granting of [their] motion [to file out of time]." Id. at 2.

      Publix resists the Motion for Leave to File. Dkt. No. [38]. It argues that

Plaintiffs' counsel "have not upheld their responsibility to advance this case's

prompt resolution, nor have they explained why they could not meet this Court's

already-extended deadline." Id. at 3. Publix points out that three attorneys

represent Plaintiffs and that only one of them had a family emergency. Id.

      The Court understands Publix's frustration with the late filing. It had

already agreed to an extension, and Plaintiffs' counsel should have cooperated to

ensure the filing was timely. However, a family medical emergency is an

extenuating circumstance that justifies a delay in Plaintiffs' scheduled filing by

one business day. A weekend's delay in the filing of Plaintiffs' response brief will

not gravely prejudice Publix. The Eleventh Circuit's strong preference for

resolving cases on the merits outweighs the small inconvenience to Publbc See
        Case 1:19-cv-04466-LMM Document 44 Filed 02/14/20 Page 3 of 3




Fla. Physician's Ins. Co. v. Ehlers, 8 F.3d 780 (llth Cir. 1993) ("We note that

defaults are seen with disfavor because of the strong policy of determining cases

on their merits." (citing Gulf Coast Fans. Inc. v. Midwest Elecs. Importers, Inc.,


740 F.2d 1499,1510 (nth Cir. 1984))).

   II. CONCLUSION

      Based upon the foregoing, Plaintiffs Amended Motion for Leave to File

Response [37] is GRANTED.

      IT IS SO ORDERED this N^dav of February, 2020.



                                          WMIHH^HI^
                                       Leigh Martin ]VIay
                                       United States District Judge
